Name: Decision of the EEA Joint Committee No 122/98 of 18 December 1998 amending Annex XIX (Consumer protection) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  European Union law;  financial institutions and credit
 Date Published: 1999-11-18

 Avis juridique important|21999D1118(11)Decision of the EEA Joint Committee No 122/98 of 18 December 1998 amending Annex XIX (Consumer protection) to the EEA Agreement Official Journal L 297 , 18/11/1999 P. 0056 - 0056DECISION OF THE EEA JOINT COMMITTEENo 122/98of 18 December 1998amending Annex XIX (Consumer protection) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XIX to the Agreement was amended by Decision of the Joint Committee of the EEA No 113/98 of 27 November 1998(1);Whereas Directive 98/7/EC of the European Parliament and of the Council of 16 February 1998 amending Directive 87/102/EEC for the approximation of the laws, regulations and administrative provisions of the Member States concerning consumer credit(2) is to be incorporated into the Agreement;Whereas the EEA adaptations to Directive 87/102/EEC are to be deleted as a consequence of the deletion of Articles 1a(3) and (5) of that Directive,HAS DECIDED AS FOLLOWS:Article 1The text of point 4 (Council Directive 87/102/EEC) of Annex XIX to the Agreement shall be replaced by the following: "387 L 0102: Council Directive 87/102/EEC of 22 December 1986 for the approximation of the laws, regulations and administrative provisions of the Member States concerning consumer credit (OJ L 42, 12.2.1987, p. 48), as amended by:- 390 L 0088: Council Directive 90/88/EEC of 22 February 1990 (OJ L 61, 10.3.1990, p. 14)- 398 L 0007: Directive 98/7BC of the European Parliament and of the Council of 16 February 1998 (OJ L 101, 1.4.1998, p. 17)."Article 2The texts of Directive 98/7/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 19 December 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 18 December 1998.For the EEA Joint CommitteeThe PresidentN. V. LIECHTENSTEIN(1) OJ L 277, 28.10.1999, p. 50.(2) OJ L 101, 1.4.1998, p. 17.